Citation Nr: 1413942	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-41 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran filed a notice of disagreement in November 2009, a statement of the case was issued in September 2010, and the Veteran filed a substantive appeal in October 2010.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.

2.  The Veteran did not exhibit tinnitus in service, and tinnitus is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2009, prior to the November 2009 rating decision, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  It further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all relevant obtainable evidence identified by the Veteran relative to the issues decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records.  In an October 2009 statement, the Veteran informed VA that he has not received treatment for any of the claimed disabilities since service.  

VA also arranged for the Veteran to undergo VA examinations in November 2009 and July 2012.  The Board finds that these opinions are adequate for the purpose of determining the claims decided herein.  The reports reflect that the examiners reviewed the claims folder and elicited from the Veteran his history of complaints and symptoms.  The July 2012 examination report includes a detailed examination report, while the November 2009 report reflects that the examiner was unable to obtain reliable results.  Nevertheless, both examiners provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the November 2009 and July 2012 VA examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that he incurred these disabilities during his military service as a result of acoustic trauma he suffered during service.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As an alternative to the nexus requirement, service connection for certain chronic disabilities, such as sensorineural hearing loss, may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In the case at hand, the Veteran claimed entitlement to service connection for bilateral hearing loss and tinnitus as a result of military noise exposure.  He has described this exposure in great detail, including on his August 2005 claim form, November 2009 notice of disagreement, October 2010 substantive appeal, personal statement, and August 2012 personal statement.  The Veteran has reported that, while stationed in Germany, he had significant noise exposure retrieving tanks and removing their motors.  In his August 2012 statement, the Veteran described being exposed to 700 to 800 horse power tank motors and noted that he "was sitting approximately two feet above these motors with no mufflers" while they were running.  He reported that he "had no ear protection and could not cover my ears with my hands as I had to operate the winch."  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was wheeled vehicle repairman.  His service personnel records reflect that he also had an MOS of tracked vehicle mechanic during service.  The Board accepts the Veteran's lay description of his in-service duties and finds that his descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board therefore finds that the Veteran did suffer acoustic trauma during service.

In terms of in-service hearing loss and tinnitus, the Veteran reported on his August 2009 claim form that his hearing loss and tinnitus began in 1966.  He reported in his November 2009 notice of disagreement that the ringing in his ears began shortly after his assignment to a VTR M88 track recovery vehicle, and that he had complained on many occasions that the noise was hurting his ears, but he "was told ear protection was for sissies and besides that we did not have any."  He reported in an October 2010 statement that he "did complain about problems with my hearing on different visits and even asked to have my ears cleaned to see if that would help and I was told to use Debrox which did not help."  He noted in his August 2012 statement that he reported his ringing and ear pain but was told there was no ear protection available.  He also stated that, "[a]s far as treatment I was told there was nothing I could do about it and learn to live with it.  I have no idea to this day where I would have gone for treatment and what the treatment would have been.  This was in the 1960's."  He stated that "when your sergeant tells you nothing can be done about your condition, you accept it or have a lot of trouble.  You do not have the option of making your own appointments."  

Service treatment records reflect that the Veteran did not complain of or seek treatment for hearing loss or tinnitus during service.  His May 1968 separation examination report notes audiometry readings that were within normal limits for VA purposes, and he expressly denied any history of, or current, ear, nose, or throat trouble or hearing loss in his May 1968 separation medical history report.

In terms of a current disability, the July 2012 VA examination report reflects review of the claims file, as well as interview and examination of the Veteran.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  In addition to a description of the Veteran's in-service noise exposure, the examiner noted that the Veteran reported a post-service work history that included sales.  He denied post-service employment or recreational noise exposure.  He reported no difficulty of hearing difficulty prior to service but that his hearing loss had its onset after working on the tank motors.  

Based on the above, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He noted that the Veteran's enlistment physical showed hearing within normal limits for tones through 4,0000 Hertz and that there were no relevant treatment notes regarding the ears or hearing.  He also noted that the Veteran denied having hearing loss or ear problems at exit and that the separation physical showed no negative shift in hearing thresholds.  The examiner noted that, while the Veteran reported during the examination interview that he feels his hearing loss came on after being around the tanks he worked on, the available evidence shows no hearing loss during service, and no claim of ear problems or hearing loss at exit.  

With respect to the tinnitus, the Veteran reported that his tinnitus began a couple of months after he started working on tanks on a full time basis.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the evidence is that the Veteran did not encounter enough noise exposure to suffer any change in hearing.  At discharge, the Veteran denied any hearing problems.  Given this evidence, it was the examiner's opinion that it is not as likely as not that the Veteran's tinnitus was caused by an event in his military service.  

The Veteran also underwent a VA examination in November 2009.  While the diagnostic testing results were found to be unreliable, the examiner did review the claims folder and interview the Veteran.  She noted that service treatment records indicated normal hearing at entrance and exit and that there were no complaints of hearing loss or tinnitus in the file.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the November 2009 and June 2012 opinions to be highly probative.  The examiners are audiologists who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file, and they supported their opinions through citation to the Veteran's pertinent medical history, explaining their basis for finding that the Veteran's current hearing loss and tinnitus were less likely related to his in-service noise exposure.  For these reasons, the Board finds the November 2009 and June 2012 VA examiner's opinions to be highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service duties and his current hearing loss and tinnitus.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In the case at hand, the Veteran has reported that he has had hearing loss and tinnitus ever since his work around tanks in service.  These assertions, however, are expressly contradicted by the Veteran himself on his separation medical history record, on which he expressly denied any ear problems and his hearing was deemed normal on testing.  The Board therefore must reject the Veteran's lay assertions regarding a history of hearing loss and tinnitus in service as not credible.  

The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the case at hand, the Board is relying on more than just a lack of contemporaneous medical evidence to find that the Veteran's lay accounts of hearing loss and tinnitus since service lack credibility.  Instead, the Board finds that the Veteran provided contradictory statements expressly ear problems shortly before his separation from service, and his separation examination report specifically shows that the Veteran's hearing was within normal limits at that time.  In light of this evidence, the Board cannot accept his accounts of having experienced hearing loss and tinnitus since service as credible.

In denying this claim, the Board must address two arguments in particular that were presented by the Veteran's accredited representative in an October 2012 statement.  First, he has asserted that service connection is warranted pursuant to analysis under 38 U.S.C.A. § 1154(b).  The Board notes, however, that that particular statute relaxes in-service injury or illness documentation requirements "[i]n the case of any veteran who engaged in combat with the enemy."  The Veteran in the case at hand did not engage in combat with the enemy and has not alleged otherwise.  Therefore, the presumption of 38 U.S.C.A. § 1154(b) is not applicable in this case.  

Second, the representative notes that the Court in Hensley "held that 38 C.F.R. § 3.385 does not preclude service connection for a hearing loss and tinnitus that were within normal limits at time of separation.  Rather it establishes the point at which a measurable hearing loss is determined to be a disability for which service connection can be paid, provided the other requirements for service connection are met."  He concludes that, "[a]ccordingly, the veteran can not be precluded from establishing service connection for his current hearing loss simply because he was not found to have a measurable hearing loss at time of separation."  

The Board acknowledges the representative's Hensley citation but finds that there is a key difference between Hensley and the case at hand, as Hensley contemplates a situation in which the record includes audiometric testing indicating an upward shift in hearing thresholds in service.  The case at hand contains no such evidence.  Furthermore, the case at hand contains two etiology opinions from trained audiologists who studied the Veteran's medical history and found no relationship between the Veteran's in-service noise exposure and his hearing loss and tinnitus.

Finally, the Board notes that the evidence does not reflect that the Veteran had hearing loss to a compensable degree within one year of separation from service.  Therefore, presumptive service connection for bilateral hearing loss cannot be granted.

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss and tinnitus.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


